Parker, J.
(dissenting) — -I think it appears with a fair degree of certainty that the check was tendered and accepted as a cash payment for that portion of the account that was concededly due, and that the return of the goods was a tender in satisfaction of the balance of the account. I cannot see that the acceptance of the check constituted an accord and satisfaction of any portion of the account other than the amount that was concededly due. I, therefore, dissent from the conclusion reached in the majority opinion.
Mackintosh and Pemberton, JJ., concur with Parker, J.